DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a notification unit configured to” in claims 1 and 19 and “an operation unit configured to” in claims 2 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The last limitation of claim 7 recites language that the Examiner finds to be indefinite. The limitation appears to state that a notification unit notifies a user of a unit having information that the user is also not notified about by the notification unit. The last limitation of claim 7 is interpreted as notifying a user of information stored in memory and will be treated as such in the following rejection.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 13, 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. )US 2017/0346980).
Regarding claims 1, 18, and 19, Nishimura discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an apparatus, a method for controlling an apparatus, and an apparatus comprising: 
a notification unit configured to notify a user of information (see Figs. 1, 3, and 4 and paras 40-41 and 45, a cleaning guidance notification is displayed on touch panel display 130); and 
a controller configured to identify at least one unit based on an operation performed by the user among a plurality of units included in the apparatus (see Fig. 4 and para 68, controller 110 controls the operation of image forming apparatus 100, image forming apparatus 100 contains a reading unit 102, an image forming portion 104, paper feed portion 106, paper discharge processing device 108), 
wherein the notification unit can notify the user of first information indicating the identified at least one unit and second information regarding disinfection of the identified at least one unit (see Fig. 3 and paras 40-41, 47, 60-65, and 69-74, a cleaning guidance notification is displayed on touch panel display 130 instructing a user to clean the main charger with the attached charger cleaner).
Regarding claim 2, Nishimura further discloses an operation unit configured to receive an instruction to transition to a mode that causes the notification unit to issue the notification (see paras 69-74, 88-91, and 97, when a predetermined threshold is reaches the controller 110 issues a cleaning guidance notification displayed on touch panel display 130 instructing a user to clean the main charger with the attached charger cleaner), 
wherein the notification unit notifies the user of the first information and the second information according to the fact that the operation unit receives the instruction to transition to the mode (see Fig. 3 and paras 40-41, 47, 60-65, and 69-74, a cleaning guidance notification is displayed on touch panel display 130 instructing a user to clean the main charger with the attached charger cleaner).  
Regarding claim 3, Nishimura further discloses wherein, after the apparatus transitions to the mode, the notification unit notifies the user of the first information and the second information that the user is not notified before the transition to the mode (see paras 69-74, 88-91, and 97, when a predetermined threshold is reaches the controller 110 issues a cleaning guidance notification displayed on touch panel display 130 instructing a user to clean the main charger with the attached charger cleaner).
Regarding claim 7, Nishimura further discloses a storage configured to store the at least one unit identified by the controller (see paras 70-74, storage 150 stores data and various programs about the image forming apparatus and also includes storage 152 that stores cleaning guidance notification information), 
wherein the storage has information about whether the user is notified of the identified at least one unit by the notification unit (see paras 70-74, storage 152 stores cleaning guidance notification information), and 
wherein the notification unit notifies the user of at least one unit having information indicating that the user is not notified of it by the notification unit among the identified at least one unit stored in the storage (see Fig. 3 and paras 40-41, 47, 60-65, and 69-74, a cleaning guidance notification is displayed on touch panel display 130 instructing a user to clean the main charger with the attached charger cleaner).  
Regarding claim 8, Nishimura further discloses- 24 -10211592US01 wherein the operation unit includes a touch panel capable of receiving an operation performed by the user (see Fig. 4 and paras 45 and 60, a cleaning guidance notification is displayed on touch panel display 130), and 
wherein the controller identifies that the touch panel receives the operation performed by the user and stores the identified touch panel (see paras 60-65, after a cleaning guidance notification is display on touch panel 130 a user must select a first operation button 101b indicating cleaning was performed or a button 102b indicating cleaning was not performed, this information is then stored in memory).  
Regarding claim 9, Nishimura further discloses wherein the notification unit is a display capable of displaying the first information and the second information (see Fig. 3 and paras 40-41, 47, 60-65, and 69-74, a cleaning guidance notification is displayed on touch panel display 130 instructing a user to clean the main charger with the attached charger cleaner), and 
wherein the touch panel does not receive an operation performed by the user except for a predetermined operation according to the fact that the notification is displayed on the display (see paras 60-65, after a cleaning guidance notification is display on touch panel 130 a user must select a first operation button 101b indicating cleaning was performed or a button 102b indicating cleaning was not performed, this information is then stored in memory).
Regarding claim 13, Nishimura further discloses wherein the controller can identify that a finisher connected to the apparatus is operated by the user (see Fig. 4 and para 59, paper discharge processing device 108 is a finishing device).  
Regarding claim 14, Nishimura further discloses a printer configured to print image data on a sheet (see Figs. 1 and 4 and paras 44, 53-55, and 68, image forming portion 104 prints image data on a sheet); and 
a sheet feeding tray configured to hold the sheet, wherein the controller can identify that the sheet feeding tray is operated by the user by detecting that the sheet feeding tray is opened/closed (see Figs. 1 and 4 and paras 49 and 68, paper feed portion 106 is a cassette drawer that opens and closes).
Regarding claim 17, Nishimura further discloses wherein the first information is a name of the identified at least one unit (see Fig. 3 and paras 40-41, a cleaning guidance notification is displayed on touch panel display 130 instructing a user to clean the main charger with the attached charger cleaner).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishimura as applied to claims 1 and 9 above, and further in view of Matsuda (US 2019/0361600).
Regarding claim 4, Nishimura discloses the notification unit notifies the user of the first information and the second information (see Fig. 3 and paras 40-41, 47, 60-65, and 69-74, a cleaning guidance notification is displayed on touch panel display 130 instructing a user to clean the main charger with the attached charger cleaner).
Nishimura does not disclose expressly an authentication interface (IF) configured to authenticate the user, wherein, in a state that the controller sets a first setting among a plurality of settings, the notification unit notifies the user of the first information and the second information before the authentication IF authenticates the user.
Matsuda discloses an authentication interface (IF) configured to authenticate the user, wherein, in a state that the controller sets a first setting among a plurality of settings, the notification unit notifies the user before the authentication IF authenticates the user (see Fig. 5 and paras 19, 21, 25-26, 28, 46, and 48-52, MFP 1 includes a user recognition section 15 to authenticate a user, via a passcode, the authentication screen may be displayed after a user selects a particular function and not prior to using other functions of the MFP 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the authentication interface, as described by Matsuda, with the system of Nishimura.
The suggestion/motivation for doing so would have been to provide increased security by limiting select functions to authorized users.
Therefore, it would have been obvious to combine Matsuda with Nishimura to obtain the invention as specified in claim 4.

Regarding claim 5, Nishimura further discloses an operation unit configured to receive an instruction to transition to a mode that causes the notification unit to issue the notification (see Fig. 3 and paras 40-41, 47, 60-65, and 69-74, a cleaning guidance notification is displayed on touch panel display 130 instructing a user to clean the main charger with the attached charger cleaner), 
wherein, in a state that the controller sets a second setting in which lower priority is placed on the notification of the first information and the second information than in the first setting, the notification unit notifies the user of the first information and the second information according to the fact that the instruction to transition to the mode is received (see paras 69-74 and 79-85, the cleaning guidance notification threshold can be based on number of sheets printed, number of hours used, printing rate, temperature, humidity, etc., each having a different priority).  
Regarding claim 6, Nishimura further discloses wherein, in a state that the controller sets a third setting in which priority of the mode is lower than in the second setting, the notification unit notifies the user of the first information and the second information according to a fact that the user is authenticated by the authentication IF and the authenticated user is different from a previous user, and does not notify the user of the first information and the second information according to the fact that the user is authenticated by the authentication IF and the authenticated user is the same as the previous user (see paras 69-74 and 79-85, the cleaning guidance notification threshold can be based on number of sheets printed, number of hours used, printing rate, temperature, humidity, etc., each having a different priority).

Regarding claim 10, Nishimura does not disclose expressly wherein the predetermined operation is holding down the touch panel, and wherein, after the user holds down the touch panel, the display transitions from a screen displaying the notification to a screen capable of receiving an operation performed by the user.
Matsuda discloses wherein the predetermined operation is holding down the touch panel (see para 48, a long press operation can initiate a cleaning mode), and 
wherein, after the user holds down the touch panel, the display transitions from a screen displaying the notification to a screen capable of receiving an operation performed by the user (see paras 48-52, a user can release a cleaning mode by a long press operation or other button selection).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the holding down the touch panel to enter and exit a cleaning mode, as described by Matsuda, with the system of Nishimura.
The suggestion/motivation for doing so would have been to allow a touch screen to be cleaned without inadvertently pressing any unwanted buttons thereby increasing user friendliness.
Therefore, it would have been obvious to combine Matsuda with Nishimura to obtain the invention as specified in claim 10.

Claims 11, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishimura as applied to claims 1 and 9 above, and further in view of Schmied et al. (US 2022/0057906).
Regarding claim 11, Nishimura does not disclose expressly wherein the second information includes information for preventing the user from directly applying disinfectant liquid to the display.
Schmied discloses wherein the second information includes information for preventing the user from directly applying disinfectant liquid to the display (see paras 27-34, cleaning includes wiping a touch screen with a cloth or sponge with disinfectant applied).
Regarding claim 15, Nishimura does not disclose expressly wherein the second information includes an instruction to wipe the identified at least one unit with an object soaked with disinfectant liquid.
Schmied discloses wherein the second information includes an instruction to wipe the identified at least one unit with an object soaked with disinfectant liquid (see para 30, cleaning includes wiping a touch screen with a cloth or sponge with disinfectant applied).
Regarding claim 16, Nishimura does not disclose expressly wherein the first information is a graphic indicating a location of the identified at least one unit.
Schmied discloses wherein the first information is a graphic indicating a location of the identified at least one unit (see Fig. 6 and paras 31-34, a location of the cleaned and not cleaned areas of the touch panel display are shown to a user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine applying of disinfectant to a cloth or sponge to clean a touch panel screen, as described by Schmied, with the system of Nishimura.
The suggestion/motivation for doing so would have been to ensure the touch panel screen is not damaged by excessive liquid.
Therefore, it would have been obvious to combine Schmied with Nishimura to obtain the invention as specified in claims 11, 15, and 16.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nishimura as applied to claim 1 above, and further in view of Okumura et al. (US 2018/0244063).
Nishimura discloses a scanner configured to read a document and generate an image (see Figs. 1 and 4 and para 68, image reading portion 102 includes a scanner).
Nishimura does not disclose expressly wherein the scanner includes an opening/closing sensor, and wherein the controller identifies that the scanner is operated according to the fact that the opening/closing sensor detects that the scanner is opened/closed.
Okumura discloses wherein the scanner includes an opening/closing sensor, and wherein the controller identifies that the scanner is operated according to the fact that the opening/closing sensor detects that the scanner is opened/closed (see para 79, an open/close sensor is used to detect when a scanner lid is open or closed).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine a scanner lid open/close sensor, as described by Okumura, with the system of Nishimura.
The suggestion/motivation for doing so would have been to avoid scanning errors and/or poor scan quality by ensuring the scanner lid is closed prior to performing a scan operation thereby increasing efficiency and reducing possible waste of resources.
Therefore, it would have been obvious to combine Okumura with Nishimura to obtain the invention as specified in claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677